Citation Nr: 0615093	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for the residuals of a 
left great toe injury.

3.  Entitlement to service connection for polycythemia.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.  

This case arose before the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Waco, Texas, Department 
of Veterans' Affairs (VA), Regional Office (RO).  In December 
2001, the RO denied entitlement to service connection for a 
hiatal hernia with GERD and for the residuals of a left great 
toe injury; it was also found that new and material evidence 
had not been presented to reopen the claim for service 
connection for a bilateral knee disorder.  In August 2002, 
the RO granted service connection for hemorrhoids, which were 
assigned a noncompensable disability evaluation effective 
April 30, 2002, the date of claim.  In June 2005, the RO 
denied service connection for polycythemia.  The veteran 
testified at a personal hearing at the RO in April 2002.  In 
September 2005, he testified before the undersigned at a 
personal hearing conducted at the Waco RO.  

The issues of entitlement to service connection for a hiatal 
hernia with GERD, the residuals of a left great toe injury 
and polycythemia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
bilateral knee disability in August 1977.

2.  Additional evidence submitted since that time fails to 
show that the veteran's subsequently diagnosed degenerative 
joint disease (DJD) or any meniscal disorder of the knees is 
related to service, or, with respect to DJD, had manifested 
to a compensable degree within one year of his separation.

3.  The veteran's hemorrhoids are manifested by intermittent 
protruding and painful hemorrhoids which occasionally bleed, 
with no objective evidence of fistulas, abscesses, or 
bleeding which has resulted in the development of anemia, and 
with evidence of small external hemorrhoids, with palpable 
internal hemorrhoids.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a bilateral knee disability in 1977 is 
not new and material, and the August 1977 decision of the 
Board is final and is not reopened.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107, 7104(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.307, 3.309, 20.1105 (2000).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 7336 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters -- VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2005).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159.  These laws require that, upon the receipt 
of a complete or substantially complete application for 
benefits, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).


New and material evidence to reopen the claim of entitlement 
to service connection for a bilateral knee disability.

Generally under the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c), (d) (2005).  
Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to claimants (See Quartuccio, 16 Vet. App at 187), the duty 
to assist in obtaining evidence necessary to substantiate a 
claim does not apply to applications filed before August 29, 
2001, to reopen a previously disallowed claim (applicability 
rules for 38 C.F.R. § 3.159 as amended).  Under the law in 
effect at the time of the veteran's May 2000 application to 
reopen his claim, VA had no duty to assist him to develop 
evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).

With regard to the duty to notify, VCAA notification letters 
in July 2001 and January 2004 notified the veteran of what 
was needed to establish a claim of service connection.  
Although the requirements for reopening a claim based on new 
and material evidence was not specifically covered in the 
letters, the Statement of the Case (SOC) issued in May 2002 
and subsequent Supplemental Statements of the Case (SSOC) 
fully explained the necessity for providing new and material 
evidence, what constituted new and material evidence and why 
his claim was not reopened.  The Board finds that the 
insufficiency of the VCAA letters is harmless error and that 
there is no prejudice to the veteran in proceeding to a 
decision in the claim to reopen the issue of service 
connection for a bilateral knee disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  (applicability of 38 C.F.R. 
§ 3.159(c)(4)(iii)).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  Consequently, this appeal is decided under 
the prior version of the regulations.

According to 38 C.F.R. § 3.156(a) (2000), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In the instant case, the evidence that was of record at the 
time of the August 1977 Board decision included the service 
medical records.  The records established that the veteran 
had been involved in a motorcycle accident during service.  
While a laceration to the right leg was noted, there was no 
mention in any of the treatment records following the 
accident of any involvement of the knees.  The May 1971 
separation examination found no orthopedic disease of the 
knees; the veteran reported a history of trick knees at that 
time.  An August 1972 VA examination noted no pathology of 
either knee.  A VA arthrogram conducted in May 1976 showed a 
torn right lateral meniscus and a probable peripheral 
detachment.  The veteran had also submitted statements from 
friends and family who had indicated that they had known the 
veteran from 1951 to 1976 and that he had complained of knee 
problems. 

The veteran was afforded a VA examination in September 1976.  
He asserted that he had suffered bilateral knee injuries at 
the time of the inservice motorcycle accident.  A scar over 
the right lower leg was noted.  There was no heat, redness, 
or swelling over either knee.  The ligaments of both knee 
joints were intact.  There was also no limitation of motion 
noted.  The diagnosis was arthralgias of the knees, cause 
undetermined.  X-rays showed normal knees.

The Board denied the claim for service connection for 
bilateral knee disorders in August 1977.  The decision noted 
that there was no evidence of any knee pathology in service 
or during an August 1972 VA examination.  The first mention 
of any knee pathology was not noted until 1976, which was 
found to be too remote from service to be related to service.

The evidence added to the record since the 1977 denial 
included a copy of the April 1976 right knee arthrogram 
report, as well as the report of an August 2000 VA 
examination of the veteran's right leg scar.  This 
examination noted right knee range of motion of 0 to 140 
degrees.  

The veteran also testified before a hearing officer at the RO 
in April 2002.  He stated that he had hurt both knees during 
the motorcycle accident that he had in service.  He stated 
that he had struck a parked truck and that he had been in the 
hospital for a month following the accident.  He stated that 
he first sought treatment at the Shreveport VA in 1972.  He 
said that he still had knee pain and that he had recently 
torn a ligament in the right knee; he also referred to having 
fluid in the left knee.

VA treatment records from May 2004 contain the veteran's 
complaints of bilateral knee pain.  An X-ray obtained on May 
13 showed no fractures or obvious abnormality.  On May 20, he 
had no gross effusion or gross tenderness, but had mild 
crepitus consistent with DJD.

The veteran then testified before the undersigned at hearing 
conducted at the RO in September 2005.  Again, he stated that 
he had injured his knees in a motorcycle accident during 
service.  The majority of the impact had been to the right 
knee.  He noted that he had had bilateral knee pain ever 
since.  He also referred to swelling and popping, although he 
denied having sought any treatment for his complaints.  
Finally, he stated that VA had issued him a right knee brace.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the August 1977 decision by the Board 
remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new" the 
additional evidence must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The evidence in 
this case is new in that it was presented to establish that 
the veteran does suffer from bilateral knee disorders, namely 
DJD.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In the instant case, the additional evidence contains no 
objective proof whatever that the veteran sustained injuries 
to the knees in service or sustained any chronic knee 
disability including DJD as a result of injury in service, or 
that he had developed DJD to a compensable degree within one 
year of his discharge from service.  The evidence contains 
the veteran's reiteration of the claimed inservice injury and 
evidence of DJD that was diagnosed after 2000.  Therefore, a 
review of this evidence clearly does not show that it is so 
significant that it must be considered in order to decide the 
merits of the claim.  As such, the evidence is not 
"material" and does not serve to reopen his claim for 
service connection for a bilateral knee disorder.  


Increased evaluation for hemorrhoids

The veteran filed his claim for service connection for 
hemorrhoids in April 2002; in July 2002, he was sent a VCAA 
notification letter. In August 2002, the rating action was 
issued which granted service connection for hemorrhoids, 
assigning them a 0 percent evaluation.  The following month, 
he disagreed with the evaluation assigned.  Subsequently, in 
January 2004 he was sent a VCAA letter of notification that 
included the issue of a higher evaluation for his 
hemorrhoids.  Although this notice did not precede the 
assignment of the initial evaluation that was assigned in 
conjunction with a claim for service connection, there was no 
prejudice to the veteran in the late VCAA notification.  In 
the letter he was informed of the evidence that was needed to 
substantiate his claim, as well as of what information and 
evidence he should submit and what information and evidence 
VA would obtain in his behalf.  He was also told to submit 
any evidence relevant to his claim.   He was then sent 
Supplemental Statements of the Case (SSOC) in May 2004 and 
January 2005; the former SSOC again included the provisions 
of 38 C.F.R. § 3.159, the regulation that implemented the 
VCAA.  Therefore, it is found that the veteran has been 
properly notified of the notification and assistance 
provisions of the VCAA, and that the veteran has not been 
prejudiced by the lack of notification prior to the initial 
assignment of the rating.  See Mayfield and Bernard, supra.  
As a consequence, the Board may proceed to the merits of the 
claim.

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Notice 
must be given of what information and evidence, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Here, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
on this element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard.  Since the veteran's claim for a compensable rating 
for hemorrhoids is being denied, the question of an effective 
date for an increase does not arise, and there is no 
prejudice to the veteran by reason of the lack of such 
notification.  

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to 38 C.F.R. Part 4, DC 7336, a 0 percent 
evaluation is warranted for mild to moderate hemorrhoids.  A 
10 percent evaluation requires that they be large or 
thrombotic; irreducible with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation 
requires persistent bleeding with secondary anemia or with 
fissures.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The relevant evidence of record included a VA examination 
conducted in February 2003.  The veteran stated that he 
sometimes used a Sitz bath or creams to help with his 
hemorrhoids.  He commented that they would flare-up every 
other day or third day; these flare-ups would last several 
days.  He denied much bleeding over the past year, although 
he noted leakage of fecal material on his underwear.  There 
had been no fistulas or abscesses.  The rectal examination 
showed two large hemorrhoids that were about a centimeter in 
size.  There was no evidence of bleeding, fistulas or 
abscesses and the sphincter tone was good.

VA reexamined the veteran in April 2004.  The veteran 
complained of intermittent protruding and painful 
hemorrhoids, which would sometimes bleed (some blood on the 
toilet paper or mixed with the stool).  Reference was made to 
a 1985 hemorrhoidectomy.  He had very small external 
hemorrhoids and palpable internal hemorrhoids.  His sphincter 
tone was good.  There were no fistulas or abscesses.  He had 
not had any significant blood loss resulting in anemia 
(rather, polycythemia had been found).  He noted having very 
little relief with suppositories or ointments, and he did not 
want to have surgery.

The veteran testified before the undersigned at a personal 
hearing at the RO in September 2005.  He stated that he did 
not know if the size of the hemorrhoids had been measured at 
the time of the April 2004 VA examination.  He stated that he 
had daily bleeding, as well as pain.  However, he did not 
state that the condition was any worse than it had been in 
2004.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the veteran's 
hemorrhoids is not warranted at this time.  The veteran's 
condition appears to be moderate in degree.  While VA 
examination in February 2003 noted two large external 
hemorrhoids, external hemorrhoids were described as very 
small on examination in April 2004.  There is no suggestion 
in the available evidence that his hemorrhoids are 
thrombotic, nor is there any indication that they are 
irreducible with excessive redundant tissue, demonstrating 
frequent recurrences.  The April 2004 VA examination also 
noted some palpable internal hemorrhoids but they were not 
indicated to be large or thrombotic.  There were no fistulas 
or abscesses, and the sphincter tone was good.  Based on this 
evidence, the Board concludes that the veteran's hemorrhoids 
are no more than moderate in severity, and a compensable 
rating is not warranted.  It is also found that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 0 percent for his service-
connected hemorrhoids.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a bilateral knee disorder, 
the benefit sought on appeal is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for the service-connected hemorrhoids is denied.




REMAND

The veteran has alleged that he has a hiatal hernia with 
GERD, the residuals of a great toe injury, and polycythemia 
that are all related to his service.  During his September 
2005 personal hearing, the veteran stated that he had sought 
treatment for these conditions at the Shreveport, Louisiana 
VA Medical Center (VAMC) in 1971 and 1972.  The August 1972 
neuropsychiatric report referred to treatment at the 
Shreveport VA Medical Center in June 1971.  However, the only 
record in the claims folder from the Shreveport VAMC is the 
August 1972 VA examination report.  It does not appear that 
any attempt was made to ascertain if there are additional 
treatment records available.  The Board finds that such an 
attempt must be made prior to a final determination of the 
veteran's claims.

Accordingly, the case is REMANDED for the following:

1.  The Shreveport, Louisiana VAMC must 
be contacted and requested to provide 
copies of the veteran's treatment records 
developed between 1971 and 1975.  
Particular attention should be given to 
records in June 1971.  The efforts made 
to locate any such records must be 
documented for the claims folder.  If 
there are no such records available, it 
must be so stated, in writing, for the 
record.

2.  Once the above-requested development 
has been completed, the claims must be 
readjudicated.  If the claims remain 
denied, the veteran and his 
representative must be provided with an 
SSOC and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


